  Case 1:15-cr-00036-DSC Document 107 Filed 02/15/19 Page 1 of 2




              IN THE UNITED STATES DISTRICT COURT
           FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA         )
                                 )
           V.                    )    Criminal No. 15-36E
                                 )
ELIZABETH MCMAHAN                )

                    UNOPPOSED MOTION TO TRAVEL

     AND NOW, comes the defendant, Elizabeth McMahan, by her

attorney, and with respect to the above captioned matter, she

represents the following:

     1.   Assistant United States Attorney Christian Trabold

consents to the relief sought herein.

     2.   Ms. McMahan is released on an unsecured bond and her

travel is restricted to the Western District of Pennsylvania,

New York and Ohio.

     3.   Ms. McMahan currently has a sentencing hearing

scheduled for June 14, 2019 at 1:30 p.m.

     4.    Elizabeth McMahan hereby seeks permission to travel

to Richmond, Virginia on February 21, 2019, and return to

this district on February 25, 2019.       The purpose of this

proposed travel is to attend a performance her daughter is

giving at her college, and to attend a meeting at the

financial aid office.

     5.   Additionally Elizabeth McMahan seeks permission to

travel to Richmond, Virginia on March 2, 2019 and remain
  Case 1:15-cr-00036-DSC Document 107 Filed 02/15/19 Page 2 of 2




there until March 3, 2019.     The purpose of this proposed

travel is to pick up her daughter from college and bring her

home until March 10, 2019 at which time she will travel to

Richmond, Virginia to take her daughter back to college.

     WHEREFORE, the defendant, Elizabeth McMahan requests

permission to travel as specified within the proposed Order

of Court.


                            Respectfully submitted,



                            s/ Thomas Livingston
                            Thomas Livingston
                            Assistant Federal Public Defender
                            Attorney ID No. 36949
